This is an action to recover on certain policies of insurance issued by the defendant. In its answer, the defendant denied liability, chiefly, on its allegations that the issuance of the policies was procured by false and fraudulent representations made by the plaintiff in her applications for said policies. These allegations were denied in the reply filed by the plaintiff.
The issues raised by the pleadings were submitted to the jury, and were answered in accordance with the contentions of the plaintiff.
From judgment on the verdict, the defendant appealed to the Supreme Court.
On its appeal to this Court, the defendant relies solely on its contention that there was error in the refusal of the trial court to allow its motions (1) that the action be dismissed as of nonsuit, and (2) that the verdict be set aside, upon the ground that all the evidence showed that the policies sued on were procured by false and fraudulent representations as alleged in the answer of the defendant. This contention cannot be sustained. There was conflict in the evidence as to whether or not plaintiff had appendicitis eight or nine years prior to the commencement of the action. The evidence was properly submitted to the jury under instructions to which there were no exceptions. The judgment was in accordance with the verdict and the stipulation of the parties. It is affirmed.
No error.